Citation Nr: 0600684	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, his son, and his daughter 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1951 to May 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision that denied service 
connection for chronic obstructive pulmonary disease.  The 
veteran filed his notice of disagreement in September 2001, 
the RO issued a statement of the case in February 2002, and 
the veteran perfected his appeal in July 2002.  The veteran 
also testified before the undersigned at a June 2003 hearing.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
chronic obstructive pulmonary disease is related to his time 
in service.


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran testified that he currently has chronic 
obstructive pulmonary disease.  He indicated that while he 
had been to sick call during service, doctors never said 
anything to him about his lungs, and they did not give him 
anything to treat a lung condition.  The veteran indicated 
that he did go to the hospital for treatment of a hole in his 
chest which was a congenital defect.  The veteran's wife also 
submitted a statement indicating that the veteran had 
shortness of breath in the years following service.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Efforts have 
been made to locate additional service medical records, but 
no additional records have been located.

A copy of the veteran's separation physical from March 1955 
indicated that the veteran had an abnormal lung and chest.  
However, the explanation of the abnormal finding was that the 
veteran had a pigeon chest deformity.  There was no 
indication of chronic obstructive pulmonary disease or any 
lung disease.

Following service, the veteran did not seek any medical 
treatment for his lung condition until the 1990s, more than 
three decades following service, and the only medical 
evidence of record is a letter from the veteran's private 
doctor indicating that the veteran's intermittent breathing 
difficulty is related to chronic obstructive pulmonary 
disease.

While the veteran and his wife testified that they believe 
the veteran's chronic obstructive pulmonary disease began in 
service; lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran and his 
wife may observe that the veteran was short of breath in the 
years following service, but they are not medically qualified 
to provide the requisite link between the veteran's current 
lung condition and his time in service.

The veteran's file is void of a medical opinion of record 
indicating that his chronic obstructive pulmonary disease is 
related to his time in service, and medical evidence from the 
time of the veteran's discharge failed to note any evidence 
of chronic obstructive pulmonary disease.  Furthermore, the 
veteran did not seek treatment for any lung condition for 
more than 30 years following service.  Accordingly, the Board 
finds that the preponderance of evidence is against the 
veteran's claim, and, as such, no reasonable doubt that may 
be resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).  Therefore, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a March 2001 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  The March 2001 letter asked the veteran to tell VA 
about any additional evidence that he wanted VA to acquire, 
and directed the veteran to send VA the evidence it needed.  
In addition, a June 2005 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Furthermore, the veteran submitted a statement in 
April 2005 that he had no additional evidence to submit.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession. 
 
Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in March 2001 and the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA has made several attempts to locate the veteran's service 
medical records, but was informed that the veteran's files 
are fire related and a copy of the veteran's DD-214 was the 
only document contained in his file.  A subsequent effort was 
made to obtain any records from the Charleston Air Force 
base, but no records were found for treatment of the veteran.  
The veteran was also provided with a hearing before the Board 
(the transcript of which has been associated with the claims 
file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.
ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


